Citation Nr: 0004043	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  96-15 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
May 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Cleveland Regional Office (RO) August 1994 rating decision 
which denied service connection for PTSD.  In June 1998, the 
case was remanded to the RO for additional development of the 
evidence.


FINDINGS OF FACT

1.  The veteran served in the 14th Engineer Battalion which 
is shown to have engaged in combat with the enemy in Vietnam.

2.  There is a current diagnosis of PTSD, which is supported 
by credible evidence of nexus to stressors in active wartime 
service.


CONCLUSION OF LAW

PTSD was incurred in active wartime service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107(b) (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be allowed for chronic disability, 
resulting from injury or disease, incurred in or aggravated 
by a veteran's period of active wartime service.  38 U.S.C.A. 
§ 1110.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1994).  However, service connection may 
be granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d).  

In the case of a combat veteran, satisfactory lay or other 
evidence of service incurrence of injury, if consistent with 
the circumstances, conditions, or hardships of such service 
shall be accepted as sufficient proof of service connection 
notwithstanding that there is no official record of such 
incurrence in service.  38 U.S.C.A. § 1154(b).  

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The U.S. 
Court of Appeals for Veterans Claims has indicated that a 
veteran seeking service connection for PTSD must satisfy the 
initial burden of submitting a well grounded claim by 
furnishing (1) medical evidence of a current diagnosis of 
PTSD, (2) medical or lay evidence of an in-service stressor, 
and (3) medical evidence of a nexus between service and the 
current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 (1998); 
Cohen (Douglas) v. Brown, 10 Vet. App. 128, 136-37 (1997).  
See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, the record contains (1) medical evidence 
including a clear diagnosis of PTSD, (2) the veteran's 
testimony of in-service stressors (which the Board presumes 
true for purposes of determining well-groundedness, see King 
v. Brown, 5 Vet. App. 19 (1993)), and (3) medical evidence of 
a nexus between service and the current PTSD disability.  
Based on the foregoing, the Board concludes that the veteran 
has submitted a well-grounded claim of service connection for 
PTSD.  

Because the veteran submitted a well-grounded claim, VA has a 
duty to assist him in the development of facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  A review of the record 
reveals that the RO has associated with the claims file all 
available evidence which may be pertinent to the claim, and 
that there are no outstanding pertinent records which the RO 
has not obtained or attempted to obtain.  Thus, the Board is 
satisfied that the duty to assist has been met in this case.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f), as amended 64 Fed. Reg. 32,807-08 (June 18, 
1999).

The veteran's service medical records do not reveal any 
report or clinical findings indicative of PTSD.  His service 
records show that he served in Vietnam from September 1968 to 
August 1969; he served with Company A, 94th Engineer 
Battalion (Construction) and with Company A, 14th Engineer 
Battalion (Combat).  His military occupational specialty was 
cook, but the records show that he participated in the 
Vietnam Counteroffensive, Phase V and in an unnamed campaign.

An October 1995 report from the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) (formerly the U.S. 
Army & Joint Services Environmental Support Group), including 
a history from the 45th Engineer Group (the higher 
headquarters of the 14th Engineer Battalion) and Operational 
Reports submitted by the XXIV Corps and the 10th Combat 
Aviation Battalion, for the period May to August 1969 (during 
the veteran's service in Vietnam), reveals that the 14th 
Engineer Battalion was involved in several combat activities 
and was under rocket and mortar attacks during that period of 
time.

In numerous communications with the RO and at RO hearings in 
May 1995 and June 1997, the veteran consistently indicated 
that although his military occupational specialty in Vietnam 
is listed in his service records as a cook, he repeatedly 
found himself in extremely stressful combat-related 
situations and performed various duties under combat-
conditions including driving trucks and performing mine-
sweeps; he provided as much detailed information about his 
Vietnam service as he was able to recall.  He stated that the 
unit to which he was attached (the 14th Engineer Battalion) 
was under rocket and mortar attack, sustaining numerous 
casualties.  He indicated that he continued to be deeply 
affected by his Vietnam experiences and exhibited various 
symptoms relative to service in Vietnam, impairing his 
ability to function in occupational and social settings.  

In an October 1994 letter, the veteran's former spouse 
indicated that he returned from Vietnam a changed man; he was 
restless, sad, experienced difficulty sleeping and relating 
to people, and experienced difficulties in occupational 
settings.  Eventually, the severity and persistence of 
symptoms relative to his emotional state deteriorated to the 
point that his spouse was forced to seek a divorce from him.

VA and Social Security Administration records from January 
1981 to September 1998 document frequent medical treatment 
for various symptoms and illnesses including associated with 
the veteran's psychiatric and psychological symptoms and 
impairments.  On numerous occasions during such treatment, a 
clear medical diagnosis of PTSD was indicated (the disorder 
appears to have been initially diagnosed in 1994).  

On VA fee-basis psychiatric examination in October 1998, 
including the examiner's review of the entire claims file, 
the veteran indicated that he was exposed to various combat-
related, stressful situations in Vietnam.  He indicated that 
he was exposed to enemy attacks on several occasions and was 
in fear for his life.  Reportedly, he experienced a multitude 
of PTSD symptoms including nightmares, flashbacks from 
Vietnam, increased startle response, social isolation, 
difficulty sleeping, and occupational impairment.  On 
examination, chronic PTSD was diagnosed.  The examiner opined 
that the veteran met the diagnostic criteria for PTSD, noting 
that his PTSD history dated back to his childhood (history of 
his stressful situations and background in childhood was 
discussed in conjunction with the examination).

In an August 1999 addendum to his October 1998 VA fee-basis 
psychiatric examination report, the examiner indicated that 
the life-threatening stresses to which the veteran was 
exposed in Vietnam were believed to have resulted in the 
development of his PTSD.

Based on the entire evidence of record, as discussed above, 
the Board believes that the evidence supports service 
connection for PTSD.  Although the veteran's service records 
do not unequivocally document his combat participation and do 
not show that he sustained any combat-related wound or injury 
during Vietnam service, the records indicate that he served 
with the 14th Engineer Battalion which is shown to have 
participated in combat with the enemy.  Further, the accounts 
provided by the veteran concerning his alleged combat 
exposure are not inconsistent which the mission of his unit. 
Resolving the benefit of the doubt regarding this material 
issue, the Board finds that the veteran did engage in combat 
activities as contenplated by 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).

Again resolving all doubt in the veteran's favor, the Board 
finds that the evidence of record supports service connection 
for PTSD.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990); a clear diagnosis of PTSD has 
been made, the veteran is likely to have been exposed to 
combat and to have participated in combat-related missions in 
Vietnam, his reported stressors are combat-related and are 
not inconsistent with the circumstances, conditions, or 
hardships of his service, and a link between PTSD and active 
service is shown by competent evidence.


ORDER

Service connection for PTSD is granted.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

